       Case 9:05-cr-00038-DWM Document 58 Filed 01/13/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



 UNITED STATES OF AMERICA,                            CR 05-38-M-DWM

                 Plaintiff,

      V.                                                     ORDER

ROBERT OREN MCCALLUM,

                  Defendant.



      Defendant Robert Oren McCallum’s Motion for Early Termination of

Supervision is now before the Court. (Doc. 38.) Having considered the factors in

18 U.S.C. § 3553(a), the conduct of Defendant, and Defendant’s arguments, the

Court is satisfied that early termination is warranted by “the interest ofjustice.   18

U.S.C. § 3583(e)(1).

      Accordingly, IT IS ORDERED that Defendant’s motion(Doc. 38) is

GRANTED. As of the date ofthis Order, Defendant’s supervision is terminated.
                  ■

      DATED this i j7 day of January, 2021.




                                        Do: d W. Molloy, District Judge
                                        United StateaDistrict Court
